Citation Nr: 0707537	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  99-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a nasal disability.  

2.  Entitlement to service connection for a throat 
disability.  

3.  Entitlement to service connection for an eye disability.  

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which found that new and material 
evidence had not been submitted sufficient to reopen claims 
of entitlement to service connection for back, neck, eye, 
throat, and nose conditions.  

In July 2000 the Board remanded the claims for further 
development.  In an October 2002 decision the Board found 
that new and material evidence had been submitted, and 
reopened the claims.  The Board undertook further evidentiary 
development of the underlying claims for service connection 
pursuant to the provisions of 38 C.F.R. § 19.9 (2002) and 
Board procedures then in effect.  However, the provision of 
38 C.F.R. § 19.9 purporting to confer upon the Board the 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO was later 
held to be invalid.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Hence, by decision in September 2003 the Board remanded the 
claims of entitlement to service connection for completion of 
the development action requested, and consideration of the 
claims in light of the additional evidence.  In a March 2006 
decision the Board denied entitlement to service connection 
for nasal, throat, eye, neck, and low back disabilities.  

In April 2006 the Board received correspondence from the 
veteran's congressman on his behalf, which was construed as a 
motion for reconsideration of the Board's March 2006 
decision.  See 38 C.F.R. § 20.1001 (2006).  In October 2006, 
a Board Deputy Vice Chairman granted the motion, ordering 
reconsideration of the Board's March 2006 decision by an 
expanded panel of the Board as provided by 38 U.S.C.A. 
§ 7103(b).  The undersigned have been designated as the 
reconsideration panel.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

Records of treatment by Dr. Kowtoniuk from April 2001 to 
November 2004 reflect treatment for the lumbar back, chronic 
neck pain, reflux esophagitis, and sinusitis.  VA treatment 
records from June 2001 to February 2005 include findings of 
back pain, glaucoma, cervical degenerative disc disease, and 
gastroesophageal reflux disease (GERD).  

The veteran has reported a continuity of symptomatology of 
nasal, throat, eye, neck, and back disabilities since 
service.  Such report can satisfy the requirement for 
evidence that the claimed disabilities may be related to 
service.  McLendon v. Nicholson, at 83.  

In addition to reporting a continuity of symptomatology, the 
veteran has consistently asserted that current nasal, throat, 
eye, neck, and back disabilities are related to service.  The 
Board notes that laypersons are not competent to express an 
opinion as to medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, the record reflects that the 
veteran was a medical aidman in service, and had numerous 
years of post-service employment as a nursing attendant, thus 
establishing that he does possess some level of medical 
expertise.  VA examinations are needed so that an objective 
and fully qualified medical professional can determine 
whether the veteran has any current nasal, throat, eye, neck, 
or back disabilities, and, if so, whether any of those 
disabilities are related to service.  

The veteran has submitted a March 2002 letter from Dr. 
Kowtoniuk, in which he states that the veteran was involved 
in a series of accidents in service and that, in his medical 
opinion, the veteran sustained degenerating injuries during 
his tour of duty. Specifically, Dr. Kowtoniuk stated that the 
veteran injured himself when he fell from the back of a 
truck, injuring his back and neck.  He also reported that the 
veteran had to walk through buildings without a gas mask and 
was forced to stay within these environments for extended 
periods of time.  The physician opined that being in such 
environments might well have caused damage to the throat, 
eyes, and nose.  

In a letter received in April 2002, Dr. Hoffman indicated 
that he had met with the veteran and his wife in March 2002 
and that the documentation and verbal history suggested that 
the veteran sustained a low back injury in service and that 
this injury could possibly be a cause of his chronic low back 
pain.  

While both of these opinions suggest a relationship between 
current disabilities and service, it does not appear that 
either Dr. Kowtoniuk or Dr. Hoffman conducted a review of the 
claims file prior to forming their opinions.  In addition, 
the opinions are equivocal, and neither physician included a 
rationale for the opinions.  

VA examinations are needed so that a medical professional can 
review the record, evaluate the veteran, and determine 
whether he has current nasal, throat, eye, neck, and back 
disabilities related to service.  

Finally, the Board notes that during the pendency of this 
appeal the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the conosolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  While the 
veteran was provided with VCAA notice in May 2004, this 
letter did not include notice on disability ratings and 
effective dates.  As the claims are being remanded for 
further development, the veteran should be provided with such 
notice in separate correspondence.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Schedule the veteran for VA 
examinations for the claimed nasal, 
throat, eye, neck, and low back 
disabilities.  The examiner(s) should 
review the claims file and note such 
review in the examination report or in an 
addendum.  

The examiner(s) should provide an opinion 
as to whether the veteran has a current 
disability in regard to each of these 
claimed conditions and, if so, whether it 
is at least as likely as not (50 percent 
probability or more) that such disability 
began in service or is otherwise the 
result of a disease or injury in service.  
The examiner(s) should offer a complete 
rationale for all opinions given.  


3.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




			
	N. R. ROBIN	MARK D. HINDIN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
D. C. SPICKLER
                                                     Veterans 
Law Judge
                                               Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

